Titone, J. P.,
dissents and votes to affirm the judgment, with the following memorandum with which Gibbons, J., concurs: On September 17,1979, Detective George Zicarelli of the Cleveland, Ohio Police Department was shot to death in the parking lot of a Queens motel. Five days later, defendant McNeil was arrested and, within minutes, admitted his involvement in the crime. Charged, along with two codefendants, with murder in the second degree, defendant sought to suppress all of his statements upon the ground that they were illegally obtained. Following a hearing, Criminal Term found that probable cause for defendant’s arrest had been established and denied the motion. Defendant subsequently pleaded guilty to manslaughter in the first degree in satisfaction of the indictment.
On appeal, the People now purport to concede the absence of probable cause for defendant’s arrest and rely solely on attenuation. I agree that this argument cannot be sustained, but would reject the concession, which is not binding on us (see People ex rel. Walker v New York State Bd. of Parole, 98 AD2d 33, 35, and the authorities cited therein), and affirm.
The standard applied in ascertaining the existence of probable cause to arrest is whether the facts and circumstances are such that a reasonable person would entertain an honest belief that a crime has been committed and that the defendant was the individual who committed it (Brinegar v United States, 338 US 160, 175-176; People v Brnja, 50 NY2d 366, 373). That the facts would not support a conviction is, of course, irrelevant, as the concern is with probabilities, not proof beyond a reasonable doubt (People v McRay, 51 NY2d 594, 602; People v Valentine, 17 NY2d 128, 131; People v White, 16 NY2d 270, 273; People v Weis, 32 AD2d 856, cert den 397 US 1047).
In my view, this threshold was met. At the time that the defendant was placed under arrest, his fingerprints had been found on the getaway car and he had told another individual that he knew that codefendant Williams had “shot a cop”.
To be sure, with the benefit of hindsight, a stronger case may have been developed had the investigating officers delayed the defendant’s arrest while they continued to pursue developing leads. But this would not detract from a finding of probable cause on this record. Indeed, in United States v Miles (468 F2d 482, 488), the Third Circuit, confronted with similar facts, had *667no difficulty in concluding that probable cause for arrest had been established (see, also, People v Miner, 42 NY2d 937; but cf. Birt v Superior Ct., 34 Cal App 3d 934).
Accordingly, I would affirm.